Citation Nr: 0032055	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-29 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, 
abdomen.

2.  Entitlement to an increased initial disability evaluation 
in excess of 20 percent for residuals of fracture, left 
humerus.

3.  Entitlement to a compensable initial disability 
evaluation for residuals of fracture, left patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to August 
1991.  This appeal arises from a July 1997 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).

In March 1999, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a June 2000 rating action continued the prior denials.


REMAND

As noted in the previous remand, the service medical records 
show that the veteran injured his left humerus and left knee 
in October 1990.  Service connection was granted in July 1997 
for status post closed fracture, left humerus, with a 20 
percent evaluation assigned from April 1997, and for 
residuals, status post left patella fracture, with a 
noncompensable evaluation assigned from April 1997.  The 
veteran contends that he is entitled to higher initial 
evaluations.

The veteran's left humerus disability is evaluated under code 
5202.  The veteran is right handed.  The current evaluation 
contemplates recurrent dislocation at the scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements, for the left (minor) upper extremity.  A higher 
evaluation would require a showing of fibrous union, 
nonunion, or loss of the head of the humerus.  38 C.F.R. Part 
4, Diagnostic Code 5202 (2000).  A higher evaluation could 
also be assigned if the evidence demonstrated limitation of 
arm motion to 25 degrees from the side.  38 C.F.R. Part 4, 
Diagnostic Code 5201 (2000).

A VA examination was conducted in May 1997.  The veteran 
reported that his left arm was shorter than his right, and 
that he experienced dull pain in the arm all the time.  On 
examination, there was no swelling or false motion of the 
left arm.  There was a four by 1.5 by 2.5 centimeter triceps 
protrusion of the left upper arm.  There was angulation, and 
a 3.2 centimeter shortening of the left humerus.  The 
diagnosis was post humeral fracture of the left arm with 
shortening and triceps muscle herniation.  

The veteran has testified that his left arm motion is 
restricted.  The examiner did not measure the range of left 
arm motion, nor comment on the functional loss associated 
with the left humerus disability. 

The veteran has contended that his service connected knee 
disorder requires the use of a knee brace, and should be 
compensably rated.  Review of the record shows that the only 
VA examination of record was conducted in May 1997.  That 
report did not include comments on the functional loss 
associated with the left knee disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (2000) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "function loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2000).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2000).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

The previous remand found that the above Court decision, when 
considered in light of the VA examination findings, makes it 
necessary for the veteran to undergo a VA orthopedic 
examination for assessment of the functional loss associated 
with the service connected left humerus and left knee 
disabilities.

The veteran contends that he was treated for malignant 
melanoma of the abdomen in approximately 1993.  He reported 
that the malignancy developed from a mole which had present 
for a period of years.  The private medical reports of the 
treatment and surgery for the veteran's melanoma are not of 
record.  The Board is of the opinion that such records must 
be obtained in order to properly evaluate the claim for 
service connection for malignant melanoma.  When the records 
are obtained, they should be reviewed by a VA dermatologist.  
The dermatologist must provide an opinion as to the probable 
time of onset of the malignant melanoma.

Thus, the previous remand directed the RO to accord the 
veteran a VA orthopedic examination and to have the claims 
folder reviewed by a dermatologist to resolve the outstanding 
questions associated with his claims.

Evidence in the claims file reflects that the veteran, after 
requesting postponement of appointments scheduled in January 
2000, did not report for VA examinations rescheduled in March 
and April 2000.  

VA regulations provide that "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record, and...when the examination was 
scheduled in accordance with a claim for an increase, the 
claim shall be denied."  38 C.F.R. § 3.655(b) (2000).  
However, there is no evidence in the claims file of the 
notification to the veteran of the scheduled March and April 
2000 examinations.  The best evidence of such notification 
would be a copy of the letter to the veteran in the claims 
file.

The United States Court of Veterans Appeals (Court) has held 
that the burden is on the Secretary to demonstrate that 
notice was sent to appellant's "latest address of record," 
and, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or "good 
cause" (38 C.F.R. § 3.655), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Further, the Court has held that VA has a duty to 
fully inform the veteran of the consequences of his failure 
to report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

Accordingly, the case must be remanded in order to afford the 
veteran another opportunity to undergo a VA orthopedic 
examination, and to provide the requested information to 
allow review of the case by a VA dermatologist.  The RO must 
comply with all notification requirements regarding the duty 
of the veteran to cooperate and report for the examination, 
and the consequences of his failure to report for 
examination.  Evidence of all written notifications to the 
veteran should be made part of the record.

In the event that the veteran fails to report for VA 
examination(s), the RO should readjudicate the claim with 
consideration of 38 C.F.R. § 3.655 and notify the veteran of 
that determination in a supplemental statement of the case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA is obligated under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  This assistance 
includes the duty to obtain relevant records and to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  After obtaining all necessary 
releases, the RO should obtain private 
medical records of the veteran's treatment 
and surgery for malignant melanoma from 
Drs. Jimmy Creel and Michael Self in 
Birmingham, Alabama.  The complete records 
should be associated with the claims 
folder.

2.  Following the above, the entire claims 
folder, including the records obtained 
pursuant to the paragraph above, must be 
reviewed by a VA dermatologist.  The 
dermatologist is requested to provide an 
opinion as to the likely onset of the 
veteran's malignant melanoma, including 
the likelihood that it was present during 
his period of service from January 1989 to 
August 1991.  The dermatologist's report 
should include a complete rationale for 
all opinions expressed with as much detail 
as possible.  

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and extent of his 
left knee and left humerus pathology.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the left knee 
and left humerus, should be conducted and 
the examiner should review the results of 
the testing prior to completion of the 
report.  Range of left arm, shoulder and 
leg motion must be measured.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the left knee and left 
humerus.  The report of examination 
should include complete rationale for the 
conclusions reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

5.  The RO must ensure that copies of all 
notification letters sent to the veteran 
are placed in the claims file.  The 
veteran should be notified, at his most 
recent address of record, of the 
consequences under 38 C.F.R. § 3.655 of 
his failure to report for the 
aforementioned examinations without good 
cause.

6.  The RO should formally readjudicate 
the veteran's claims.  If the veteran 
fails to report for VA examination, the RO 
should take into consideration the 
provisions of 38 C.F.R. § 3.655.  
Adjudication of the veteran's claims for 
increased initial evaluations for 
residuals of fractures of the left humerus 
and left patella should include 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts found). 

If any of the benefits sought on appeal remain denied, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be afforded a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


